DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed on 12/17/2020 have been fully considered but they are not persuasive. 
Regarding claim 1, as to Applicant’s arguments, the Examiner respectfully submits that claim 1 recites “a set of basis functions derived according to a single-band model…at least some basis functions for at least some cross-terms resulting from a full expansion of the single-band model of the non-linear distortions”, hence the cross-terms are result/associated with the single band signal and do not exclude harmonics from nonlinearity.  Pratt discloses in [0005] “A PA circuit operated at least in part in its nonlinear region produces distortions across a wide frequency band…When the input signal is a wideband or ultrawide band signal with a bandwidth similar to or larger than the carrier frequency, however, the input signal frequency band may overlap with distortion terms at one or more of the carrier frequency harmonics”, also see [0010], figures 3 and 16, these distortion terms are cross (overlap) terms including at least harmonics distorting desire signals across the wide frequency band.  These distortion terms are consistent with predicted high order distortions from power amplifier nonlinearity across the frequency bands of Suzuki.  Pratt and Suzuki are analogous art by pre-distorting digital baseband input signals to reduce/eliminate the distortion terms .   

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 3-8, 10, 13-18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. “Suzuki” (US Patent 7,170,344 B2) in view of Pratt (US Pub 2017/0338841 A1). 
Consider claim 1, Suzuki discloses A method for digital predistortion of multiband signals (figures 5 and 6, Abstract), the method comprising: receiving an input signal comprising multiple signal portions in different frequency bands (figure 5, column 6 line 15-column 7 line 45), the input signal configured to be processed by a transmit chain of a power amplification system with the transmit chain comprising at least a power amplifier that produces output with non-linear distortions (column 3 lines 1-12), wherein the non-linear distortions of the transmit chain are represented using a set of basis functions derived according to a single-band model of the non-linear distortions (figure 5, 3rd and 5th order distortion functions); and performing digital predistortion on signal components derived from the multiple signal portions of the input signal using a set of 
Suzuki does not mention a reduced set of the basis functions that excludes at least some basis functions for at least some cross-terms resulting from a full expansion of the single-band model of the non-linear distortions applied to the multiple signal portions.  
This teaching is disclosed by Pratt (Abstract, figure 4, [0068]-[0073], digital predistortion (DPD) for compensating nonlinearity of a power amplifier in a transmitter; [0068]: the module 202 may be configured to exclude taps for first order terms (e.g., basis functions for which k=1); [0073]: For example, the modules 1702a, 1702b, 1702i may correct for at least some terms of an order higher than the highest harmonic frequency zone corrected for by the modules. For example, a DPD circuit 102 may include two modules, 1702a and 1702b. Module 1702a may correct for terms at the first harmonic frequency zone, including 5.sup.th and 3.sup.rd order terms. Module 1702b may correct for terms at the third harmonic frequency zone, including 5.sup.th and 3.sup.rd order terms. Additional modules correcting for higher harmonic frequency zones may be omitted or disabled. In this example, the 5.sup.th order term in the fifth harmonic frequency zone is not corrected).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Pratt into the art of Suzuki as to selectively manage basis functions for better efficiency. 
nd order or 4th order distortion in the first and second bands. 
Suzuki does not particularly mention wherein the excluded at least some resultant basis functions comprise cross-terms basis functions for two or more of the multiple signal portions in the different frequency bands.
Pratt discloses in [0073], for example, the modules 1702a, 1702b, 1702i may correct for at least some terms of an order higher than the highest harmonic frequency zone corrected for by the modules. For example, a DPD circuit 102 may include two modules, 1702a and 1702b. Module 1702a may correct for terms at the first harmonic frequency zone, including 5.sup.th and 3.sup.rd order terms. Module 1702b may correct for terms at the third harmonic frequency zone, including 5.sup.th and 3.sup.rd order terms. Additional modules correcting for higher harmonic frequency zones may be omitted or disabled. In this example, the 5.sup.th order term in the fifth harmonic frequency zone is not corrected.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Pratt into the art of Suzuki as modified by Pratt as to include the selectively manage basis functions on each frequency band for better efficiency. 
Consider claim 4, Suzuki in combination with Pratt teaches the limitation substantially in claim 3, Suzuki and Pratt further disclose wherein the excluded at least 
Suzuki further discloses the multiple signal portions that are located at frequency locations outside a pre-determined frequency reference window (figure 5, as located at 2nd, 3rd, 4th, and 5th order outside the path P_L frequency band/window).  
Consider claim 5, Suzuki in combination with Pratt teaches the limitation substantially in claim 3, Suzuki and Pratt further disclose wherein the excluded at least some basis functions include the cross-terms basis functions for the two or more of the multiple signal portions that are located at frequency locations outside a pre-determined frequency reference window (see response to claim 4).  
Suzuki does not mention have relative energy levels below a pre-determined energy threshold.
This teaching is disclosed by Pratt ([0036] energy level lower than noise floor of output signal). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Pratt into the art of Suzuki as modified by Pratt as to include the selectively manage basis functions on each frequency band for better efficiency. 
Consider claim 6, Suzuki in combination with Pratt teaches the limitation substantially in claim 1, Suzuki further discloses wherein the signal components comprise one or more of: individual separated parts of the multiple signal portions, individual normalized parts of the multiple signal portions, or cross-term combinations of 
Consider claim 7, Suzuki in combination with Pratt teaches the limitation substantially in claim 6, Suzuki further discloses comprising: separating the multiple signal portions into the individual separated parts of the multiple signal portions (figure 5, column 4 lines 9-28, separating by band pass filter). 
Consider claim 8, Suzuki in combination with Pratt teaches the limitation substantially in claim 7, Suzuki further discloses wherein separating the multiple signal portions into the individual separated parts comprises: applying one or more bandpass filters to the input signal to produce the individual separated parts (figure 5, column 4 lines 9-28, separating by band pass filter).  
Consider claim 10, Suzuki in combination with Pratt teaches the limitation substantially in claim 1, Suzuki does not disclose wherein performing the digital predistortion comprises: computing digital predistortion coefficients to weigh the reduced set of basis functions.
This teaching is disclosed by Pratt ([0056], [0057]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Pratt into the art of Suzuki as modified by Pratt as to include the selectively manage basis functions on each frequency band for better efficiency. 
Consider claim 13, Suzuki in combination with Pratt teaches the limitation substantially in claim 10, Suzuki does not disclose wherein computing the digital 
This teaching is disclosed by Pratt ([0056], [0057], DPD is updated over time). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Pratt into the art of Suzuki as modified by Pratt as to include the selectively manage basis functions on each frequency band for reducing nonlinearity. 
Consider claim 14, Suzuki in combination with Pratt teaches the limitation substantially in claim 13, Suzuki does not disclose wherein periodically computing the digital predistortion coefficients comprises: periodically computing the digital predistortion coefficients that result in a minimization of a difference between amplified values of one or more instances of the signal components, and observed output signals of the transmit chain resulting from inputting into the transmit chain a resultant signal produced by weighing the reduced set of the basis functions by the computed digital predistortion coefficients and applying to the weighed reduced set of the basis functions the one or more instances of the signal components. 
This teaching is disclosed by Pratt ([0056], [0057], figures 7 and 8, PDP is updated based on feedback).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Pratt into the art of Suzuki as modified by Pratt as to include the selectively manage basis functions on each frequency band for reducing nonlinearity. 
	Consider claim 15, see response to claim 1. 

Consider claim 17 as applied to claim 16, see response to claim 4.  
Consider claim 18 as applied to claim 15, see response to claim 6.  
Consider claim 22, see response to claim 1. 
Consider claim 23, see response to claim 1. 
Consider claim 24, Suzuki in combination with Pratt teaches the limitation substantially in claim 1, Pratt further discloses wherein performing digital predistortion on the signals components derived from the multiple signal portions of the input signal comprises: excluding basis functions for cross-terms outside a pre-determined bandwidth, and retaining individual separated parts basis functions outside the pre-determined bandwidth, the individual separated parts basis function computed from individual parts of the multiple signal portions that are each located in a single respective frequency band from the different frequency bands (Pratt: [0036] the DPD circuit 102 may not consider distortion terms at harmonic frequency bands that fall outside of the bandwidth of the complex baseband signal, [0037], [0060], [0062], [0029] four channel signals, each channel may be considered a frequency band). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Pratt into the art of Suzuki as modified by Pratt as to include the selectively manage basis functions on each frequency band for reducing nonlinearity. 

s 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. “Suzuki” (US Patent 7,170,344 B2) as modified by Pratt (US Pub 2017/0338841 A1), in view of Kilambi et al. “Kilambi” (US Pub 2013/0064325 A1).
Consider claim 2, Suzuki in combination with Pratt teaches the limitation substantially in claim 1, Suzuki discloses in column 2 lines 1-20, the frequency range over which the conventional predistorter configuration can be adjusted is only about 20 MHz or so about the carrier frequency, and hence, in the PDC (Personal Digital Cellular) system that transmits signals of 800 MHz and 1.5 GHz bands.  
Suzuki and Pratt do not disclose wherein performing the digital predistortion on the signal components derived from the multiple signal portions of the input signal using the reduced set of the basis functions comprises: performing the digital predistortion on the signal components using a sampling rate corresponding to a sampling bandwidth that is larger than any individual one of the different frequency bands for the multiple signal portions, but smaller than a total input bandwidth for the input signal comprising the multiple signal portions. 
Kilambi discloses (in Abstract, figures 8 and 12, [0005], [0048]) multi-band transmitter with predistortion circuit, performing the digital predistortion on the signal components using a sampling rate corresponding to a sampling bandwidth that is larger than any individual one of the different frequency bands for the multiple signal portions (i.e. 5 times larger than the baseband signal in one band), but smaller than a total input bandwidth for the input signal comprising the multiple signal portions (figure 8 step 150, [0005] and [0048]: i.e. 5 times 20MHz = 100MHz which is smaller than e.g. 220MHz).  

Consider claim 21 as applied to claim 15, see response to claim 2. 

Allowable Subject Matter
9.	Claims 9, 11, 12, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and for claims 9 and 19 if the term “individual normalized parts of the multiple signal portions” is selected in claims 6 and 18.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
February 18, 2021

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643